DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al. (US PG Pub 2019/0051621, hereinafter Liu).
Regarding claim 1, figures 1 and 1A of Liu disclose a redistribution layer (RDL) structure, comprising:
at least one level of conductive traces (108a-1) between adjacent levels of low-k dielectric material (107); and
a reinforcement structure (108b) comprising first beams (108b-2) extending parallel to and inward of a periphery of the RDL structure, each of the first beams having a first length, and second beams (108b-1) extending perpendicular to the periphery, each of the second beams having a second length, the second length equal to, or greater than, the first length, each of the second beams connected to two of the first beams, the reinforcement structure comprised of a conductive material, the reinforcement structure electrically isolated (¶ 37) from the at least one level of conductive traces and extending between a first major surface and a second major surface of the RDL structure.
Regarding claim 3, figures 1 and 1A of Liu disclose the reinforcement structure comprises two or more levels and the first beams are in a first level and the second beams are in a second level.
Regarding claim 4, figures 1 and 1A of Liu disclose the first beams are exposed on the first major surface.
Regarding claim 5, figures 1 and 1A of Liu disclose the second beams are exposed on the first major surface.
Note: The claims as currently written do not preclude 108b-2 from being interpreted to read on the “second beams”.
Regarding claim 7, figures 1 and 1A of Liu disclose a first level, the first beams arranged in the first level; a second level beneath the first level, the second beams arranged in the second level; a third level beneath the second level; third beams arranged in the third level, the third beams parallel to the first beams; a fourth level beneath the third level; and fourth beams arranged in the fourth level, the fourth beams parallel to the second beams.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claims 10 and 13, figures 1 and 1A of Liu disclose the entire claimed invention as noted in the above rejections except for three or more first beams and three or more second beams.
However, it is well known that interconnection structures can have many more layers than shown in the figure and it would have been obvious to have an interconnection stack including three or more first/second beams based on device complexity and desired functionality.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the interconnection stack having the claimed number of first/second beams, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Allowable Subject Matter
Claims 10, 11, 13, 16, 19 and 20 are allowed.
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a third level, the second level between the first level and the third level, the third level including third beams extending parallel to and beneath the first beams, the first beams connected to the third beams by column elements”.
Regarding claim 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the reinforcement structure defining one of: a square-wave pattern extending parallel to and inward of each peripheral edge of the RDL structure”.
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Applicants argue that Liu appears to disclose the land portion 108b-1 laterally extended and the via portion 108b-1 vertically extended.
However, given both elements are three dimensional object, they can both be said to extend in all dimensions such as laterally along or perpendicular to the periphery of the RDL structure.
For at least the aforementioned reasons, the rejection is deemed proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895